DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	The amendment filed 9/21/2022 has been entered:  Claims 1-5, and 7-20 remain pending in the present application, with claims 9 -20 being withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gallant et al. (US 2017/0202700 A1), hereinafter Gallant, in view of Israel et al. (US 2007/0124899 A1), hereinafter Israel, and Schneider (US 2012/0152447 A1).

	Regarding Claim 1, Gallant teaches an ostomy belt support system (Figs. 3 and 4; Abstract) comprising a supply of material having a first length and a first end, the length extending from the first end to the second end (elements 12, 20, and 22; Paragraph 45); a buckle (Fig. 2, elements 24a and 24b).
	Gallant does not explicitly teach the material being cut to a second length to form a first support belt, the supply of material cut to a third length to form a second support belt having a third end and a fourth end, the third length extending from the third end to the end, or the buckle being attached to an inner surface of the section material proximate the second end using a fastener located on an exterior surface of the buckle, or the buckle being configured for attachment to the first support belt or the second support belt.
	In addressing the same problem as Applicant, the problem being the bucking of free belt sections, Israel teaches a buckle (Figs. 1, 3, and 4; Abstract) for medical devices (Paragraph 20) configured for attachment to a support belt and comprising first and second arms that receive a first end therebetween (elements 110, 114, and 122; Figs. 3 and 4 show the end of the left strap 132 being received between said arms). 	Israel further teaches the buckle has an outer fastener connecting to a surface of the section of material proximate the second end using said fastener located on an exterior surface of the buckle (element 120; Fig. 4 shows the right strap 134 attached to an external surface of the fastener; also see Paragraph 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to substitute one known element for another to obtain
predictable results. Substituting the buckle of Gallant with the buckle having first and second arms of Israel would have achieved the predictable result of analogously connecting the belt ends of Gallant. In particular, the buckle of Israel would allow for easy adjustment (Paragraph 2), and would thus comprise a buckle having first and second arms, as well as a fastener located on an exterior surface of the buckle.
	Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007).
	Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the buckle of Gallant and Israel has all the structure as claimed and thus would be reusable and is configured for attachment to a first or second support belt.
	Gallant and Israel do not explicitly teach the fastener located on an exterior surface of the buckle being attached to an inner surface of the section of material proximate the
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicitly connect the outer faster to an inner surface of the section of material proximate the second end since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
	In the instant case, whether the outer faster of the buckle connects to the inner surface or the outer surface of the section of material proximate the second side does not change the fundamental function of the buckle attaching the two belt ends.
	Gallant and Israel still do not explicitly teach the material being cut to form a second length to form a first support belt or a third length to form a second support belt.
	In addressing the same problem as Applicant, the problem being the forming of multiple belts from a supply of material, Schneider teaches a web of material to form a plurality of belts (Paragraph 53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to hae the supply of material cut to multiple lengths to form multiple belts as taught by Schneider. Doing so would allow for multiple belts of various size to be formed (Paragraph 68 of Schneider).
	Further, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113 which relates to Product-by-Process Claims.
	In the instant case, the combination of Gallant, Israel, and Schneider teach all the structure as claimed including a supply of material, buckle, and multiple belt.
	
	Regarding claim 3, Gallant, Israel, and Schneider substantially disclose invention as claimed. Gallant further teaches the material including an opening (Figs. 3 and 4, element 14; Paragraph 45).

	Regarding claim 4, Gallant, Israel, and Schneider substantially disclose invention as claimed. Gallant further teaches comprising a grommet disposed at the opening (element 34; Paragraph 47).

	Regarding claim 5, Gallant, Israel, and Schneider substantially disclose invention as claimed.
	Israel further teaches the use of hook and loop fasteners to connect the buckle to the belt sections (Paragraphs 18-19 and 21).
	As stated above, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the buckle of Gallant with the buckle having first and second arms of Israel would have achieved the predictable result of analogously connecting the belt ends of Gallant, and would further comprise the buckle being attached to the material with a hook and loop fastener.
	Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007).
	
	Regarding claim 7, Gallant, Israel, and Schneider substantially disclose invention as claimed. 
	Israel further teaches the buckle including a body portion extending from the first and second arms configured for attachment to the second end (Fig. 3, elements 120 and 124).
	As stated above, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the buckle of Gallant with the buckle having first and second arms of Israel would have achieved the predictable result of analogously connecting the belt ends of Gallant, and would further comprise the buckle having a body portion extending from the first and second arms.
	Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gallant, Israel and Schneider as applied to claim 1 above, and further in view of Levesque (US 2006/0047256 A1).

Regarding claim 2, Gallant, Israel, and Schneider substantially disclose invention as claimed. They do not explicitly teach material being a breathable fabric.
In the same field of endeavor, Levesque teaches an ostomy belt teaches an ostomy belt (Fig. 1; Abstract) being made of breathable fabric (Paragraph 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gallant, Israel, and Schneider to be made of breathable material as taught by Levesque. Doing so would help eliminate moisture produced by the user underneath the belt (Paragraph 39).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gallant, Israel, and Schneider as applied to claim 1 above, and further in view of Zinna (US 5,299,324 A).

	Regarding claim 8, Gallant, Israel, and Schneider substantially disclose invention as claimed. They do not explicitly disclose the supply of material being a roll of material.
	In addressing the same problem as Applicant, the problem being the provision of material for belts, Zinna teaches providing a roll of material that is then cut to size for individual belts (Col. 2, lines 35 - 39).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gallant, Israel, and Schneider to have the supply of material be a roll as taught by Zinna. Doing so would allow for multiple belts worth of material to be supplied from which individual belts can be cut in the same manner as described in Col. 2, lines 35 - 39 of Zinna as Gallant discloses the material as also being elastic and textile (Paragraph 45). Further, rolling the material would make it more compact for storage and easy to unroll a desired length.

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every objection previously set forth in the non-final office action mailed 6/22/2022. All previous objections have been withdrawn.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Gallant remains as the primary reference in rejecting the present claims, for disclosing a majority of the claimed invention.
Schneider is being introduced as a secondary reference in the present rejection for disclosing and/or rendering obvious the newly amended limitations of cutting and having a third length to form a second belt.
Israel remains in the present rejection for disclosing and/or rendering obvious the limitations of claims 1-5 and 7-8.
Levesque remains in the present rejection for disclosing and/or rendering obvious the limitations of claim 2.
Zinna remains in the present rejection for disclosing and/or rendering obvious the limitations of claim 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ely-McGregor (US D886,666 S) discloses a highly analogous buckle having arms and an external fastener (Figs. 1 and 5-7).
Gitterman, III (US 5,785,011 A) discloses an analogous buckle assembly having arms (Fig. 1).
Moore (US 7,935,097 A) discloses an analogous ostomy belt.
Rowland et al. (US 2012/0036618 A1) discloses an analogous belt which is resized by cutting.
                                                                                                                                                                                   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781